DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 5 February 2021 is acknowledged.  Claims 1, 14, and 15 have been amended.  Claims 1-6, 8-12, 14, 15, and 21-27 are pending.

Priority
Receipt is acknowledged of a certified copy of Japanese Patent Application 2014-256047 filed 18 December 2014; however, a certified copy of Japanese Patent Application 2015-236452 filed 3 December 2015 has not been received as required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s amendments to claims 1, 14, and 15 are sufficient to overcome the objection to the specification made in the non-final rejection filed 8 December 2020.  The objection to the specification has been withdrawn.
Applicant’s amendments to claims 1, 14, and 15 are sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claims 1-6, 8-12, 14, 15, and 21-27 made in the non-final rejection filed 8 December 2020.  The 35 U.S.C. 112(a)&(b) rejections of claims 1-6, 8-12, 14, 15, and 21-27 have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-12, 14, 15, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the semiconductor apparatus of claim 1 and the electronic apparatus of claim 15 in the combination of limitations as claimed, noting particularly the limitations, “wherein the first chip is directly connected to, laminated on and integrated with the second chip, wherein the first one of the first penetrating electrodes of the first chip is connected to a first one of the first penetrating electrodes of the second chip, wherein a second one of the first penetrating electrodes of the first chip is connected to the second one of the first penetrating electrodes of the second chip, wherein the second one of the first penetrating electrodes of the second chip is not connected to the first one of the first penetrating electrodes of the first chip, wherein the first one of the first penetrating electrodes of the first chip and the first one of the first penetrating electrodes of the second chip taken together is connected to no more than 
The prior art of record fails to teach the production method for producing a semiconductor apparatus of claim 14 in the combination of limitations as claimed, noting particularly the limitations, “forming a plurality of first penetrating electrodes in a first chip for directly connecting with a second chip [ ], wherein the first one of the first penetrating electrodes of the first chip and the first one of the first penetrating electrodes of the second chip taken together is connected to no more than one of the second penetrating electrodes, wherein the second penetrating electrodes are formed at positions that differ for each of the first and second chips, and wherein no more than one second penetrating electrode that connects to an internal device is provided in each of the first chip and the second chip in a cross-sectional view.”
The closest prior art of record, Law et al. (US Patent Application Publication 2010/0225002, hereinafter Law ‘002), fails to teach wherein the first chip is directly connected to the second chip, and wherein no more than one second penetrating electrode that connects to an internal device is provided in each of the first chip and the second chip in a cross-sectional view for the reasons set forth on p.13 of Applicant’s remarks filed 10 June 2020.  In Law ‘002 (FIG. 5), the first chip (507) is not directly connected to the second chip (501), and there are more than one second penetrating 
Hashimoto et al. (US Patent Application Publication 2013/0135004, hereinafter Hashimoto ‘004) of record also teaches a device and method similar to the claimed invention as described in the non-final rejection filed 5 September 2019.  However, Hashimoto ‘004 fails to teach (FIG. 7) wherein the first one of the first penetrating electrodes (portion of 151 extending completely through the first chip 100) of the first chip (100) and the first one of the first penetrating electrodes (portion of 551 extending completely through second chip 500) of the second chip (500) taken together is connected to no more than one of the second penetrating electrodes (151 and 552) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893